Citation Nr: 1138905	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical and lumbar spine degenerative arthritis and intervertebral disc syndrome effective from May 1, 2008 to July 23, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative arthritis and intervertebral disc syndrome, effective from July 24, 2010, forward.

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative arthritis and intervertebral disc syndrome, effective from July 24, 2010, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981 and from September 1985 to April 2008, including service in Saudi Arabia from August 1990 to March 1991 and in Iraq from June 2005 to January 2006 and from August 2006 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision the RO granted service connection for cervical and lumbar spine degenerative arthritis and intervertebral disc syndrome, for which the RO assigned a combined 10 percent initial disability rating, effective from May 1, 2008.  The RO in Nashville, Tennessee has jurisdiction of this case.

While the appeal was pending, in a November 2010 rating decision the RO assigned separate disability ratings for cervical spine disability and lumbar spine disability.  In that decision the RO assigned a separate 10 percent evaluation for cervical spine degenerative arthritis and intervertebral disc syndrome, effective July 24, 2010; and a separate 20 percent evaluation for lumbar spine degenerative arthritis.  As such, the Board has characterized the issues as shown on the first page of this decision.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at the July 2011 hearing, the Veteran testified that he is employed on a full-time basis.  As such, a claim for a TDIU is not raised by the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA last examined the Veteran for his cervical spine and lumbar spine disabilities in July 2010.  At his July 2011 video-conference hearing before the undersigned Veterans Law Judge, the Veteran testified that since the most recent VA examination his cervical spine and lumbar spine disabilities have worsened, particularly with respect to associated pain in the left shoulder, and associated erectile dysfunction.  In this regard, he testified that associated with the cervical spine disability, he had headaches every week, and sharp pain going down the neck and radiating into the left shoulder and left arm and had numbness of both hands.  He testified that associated with the lumbar spine disability he had low back pain all the time, with pain radiating down both legs and numbness in parts of his feet.  

VA treatment records subsequent to the July 2010 VA examination also suggest the Veteran's cervical spine and lumbar spine disabilities have worsened.  VA treatment records later in 2010 show that the Veteran received bilateral lumbar medial branch nerve block and left lateral cutaneous nerve block in treatment for complaints of pain.  The evidence from these treatment records indicates that symptoms have worsened since the last VA examination. 

As such, VA is required to afford him contemporaneous VA examination to assess the current nature, extent, and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand his respective claims.  

An examination is also necessary to clarify whether and to what extent there are associated objective neurologic abnormalities that should be separately evaluated under an appropriate diagnostic code.  The record shows that the Veteran receives regular treatment for his cervical and lumbar spine disabilities and associated neurological conditions.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).  

Note (6) under General Rating Formula for Diseases and Injuries of the Spine  further provides that evaluation should separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  In this case, there is no evidence of unfavorable ankylosis of both segments.  However, in the initial evaluation by the RO in its July 2008 rating decision, the RO granted service connection for "cervical and lumbar spine degenerative arthritis and intervertebral disc syndrome" and granted that combined disability a combined 10 percent initial disability rating, effective from May 1, 2008.  

Only later in a November 2010 rating decision, did the RO bifurcate the service-connected cervical and lumbar spine disabilities in line with Note (6) and separately evaluate disability of the thoracolumbar and cervical spine segments.  At that time the RO assigned a separate 10 percent evaluation for cervical spine degenerative arthritis and intervertebral disc syndrome, effective from July 24, 2010; and a separate 20 percent evaluation for lumbar spine degenerative arthritis and intervertebral disc syndrome, effective from July 24, 2010.  

On remand, following the examinations ordered below, in connection with readjudication of the Veteran's claim the RO must give effect to Note (6) under General Rating Formula for Diseases and Injuries of the Spine in evaluating the Veteran's service-connected cervical spine disability and lumbar spine disability with respect to the period prior to July 24, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999) (In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the cervical spine and lumbar spine disabilities rating claims, to specifically include relevant VA and private treatment records dated since October 2010, and any relevant VA treatment records from the Nashville, Tennessee VA Medical Center/Tennessee Valley Healthcare System. 

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his cervical spine and lumbar spine disabilities, and the impact of these on his ability or inability to work.

3.  Then schedule the Veteran for appropriate VA examinations to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's cervical spine and lumbar spine disabilities.  The claims folder should be made available to and be reviewed by the examiner.

The examiner should identify all cervical spine and thoracolumbar spine orthopedic and neurologic pathology found to be present.  For each spine segment (cervical and thoracolumbar), the examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability and/or cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should also discuss the nature and severity of any upper or lower extremity radiculopathy or neuropathy found to be present, to include any pair or impairment of the shoulders.  

The examiner must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, erectile dysfunction, headaches, or other neurogenic conditions associated with his cervical spine or lumbar spine disability, to include any aggravation of any otherwise unrelated condition.  

The examiner must opine as to the impact of the Veteran's cervical spine and lumbar spine disabilities on his ability to work.   

All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal, to include giving effect to Note (6) under General Rating Formula for Diseases and Injuries of the Spine in evaluating the Veteran's service-connected cervical spine disability and lumbar spine disability with respect to the period prior to July 24, 2010.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

